IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :              No. 2258 Disciplinary Docket No. 3
                                :
                Petitioner      :              No. 181 DB 2014
                                :
                                :              Attorney Registration No. 209192
           v.                   :
                                :              (Philadelphia)
GINA YVONNE MOSLEY              :
                                :
                Respondent      :


                                          ORDER

PER CURIAM


       AND NOW, this 18th day of May, 2016, upon consideration of the Report and

Recommendations of the Disciplinary Board, Respondent Gina Yvonne Mosley is

suspended from the Bar of this Commonwealth for a period of one year.                The

suspension is stayed, and Respondent is placed on Probation for a period of two years,

subject to the following conditions:

       1.   Respondent shall establish treatment with a qualified mental healthcare

professional, who is to direct and supervise her activities;

       2.   Respondent shall cooperate with the directions of the mental healthcare

professional supervising her treatment, take medications as prescribed, and engage in

therapy and counseling sessions as directed; and

       3. Respondent shall file quarterly written reports with the Secretary of the Board

and shall attach reports verifying the above counseling and treatment.

       The expenses incurred in the investigation and prosecution of this matter are to

be paid by Respondent. See Pa.R.D.E. 208(g)(1).